ORDER

PER CURIAM.
Willie Mae Randall (“Plaintiff’) appeals the judgment of the court denying her motion for new trial or, in the alternative, additur, because the court permitted counsel for Ethel J. Kohm (“Defendant”) to make improper comments during closing argument. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).